DETAILED ACTION
This action is responsive to the application No.15/521,189 filed on 04/21/2017.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/21/2020 has been entered.
Response to Amendment
Applicant's arguments received on 08/21/2020 in which claim 25 has been amended, Claim 25 is independent claim. Claims 1-24 and 28-31 have been cancelled. Claims 25-27 and 32-33 have been examined and are pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0071636 A1; hereinafter ‘Lee'), in view of Liang (US 2010/0101700 A1; hereinafter ‘Liang'), and further in view Hwang (US 2012/0295098 A1; hereinafter ‘Hwang').
Regarding independent claim 25, Lee’s Fig. 1, 4 and 9 discloses an anisotropic conductive film, comprising: 
an electrically insulating adhesive layer (Fig. 1 shown the conductive particles 112 rolling around an adhesive layer 120, [0031]); and
electrically conductive particles (see examiner mark-up Fig. 4 below) disposed in a lattice form (see examiner mark-up Fig. 4 below) in the electrically insulating adhesive layer; wherein
a discretionary electrically conductive particle (see Fig. 4 mark-up below) is defined as a reference electrically conductive particle (see Fig. 4 mark-up below),
an electrically conductive particle (see Fig. 4 mark-up below) closest to the reference electrically conductive particle electrically conductive particles (see Fig. 4 mark-up below) is defined as a first electrically conductive particle (see Fig. 4 mark-up below), and
an electrically conductive particle (see Fig. 4 mark-up below) equally close or next closest to the reference electrically conductive particle (see Fig. 4 mark-up below) with regard to the first electrically conductive particle (see Fig. 4 mark-up below) is defined as a second electrically conductive particle (see Fig. 4 mark-up below), the second electrically conductive particle being absent from a lattice form axis (i.e., any a lattice form shown on the mark-up Fig. 4 below) including the reference electrically 
a longitudinal direction (i.e., horizontal direction of Fig. 4) and a short direction (i.e., vertical direction of Fig. 4),
a projection image (reference electrically conductive particle is overlap the first electrically conductive particle, see Fig. 1 mark-up below) in a longitudinal direction (i.e., vertical direction of Fig. 1) of the anisotropic conductive film of the reference electrically conductive particle and the first electrically conductive particle (see Fig. 1 mark-up below) or the second electrically conductive particle overlap,
Lee does not teaches 
a projection image in a longitudinal direction of the anisotropic conductive film of the reference electrically conductive particle and the first electrically conductive particle or the second electrically conductive particle overlap, 
a projection image in a short-side direction of the anisotropic conductive film of the reference electrically conductive particle and the second electrically conductive particle or the first electrically conductive particle overlap, and 
an overlap width between electrically conductive particles adjacent in the longitudinal direction of the anisotropic conductive film and an overlap width between electrically conductive particles adjacent in the short-side direction of the anisotropic conductive film are less than 0.5 time a particle diameter of the electrically conductive particle, wherein:
the overlap width between electrically conductive particles adjacent in the longitudinal direction of the anisotropic conductive film is a maximum width in the short-side direction of the anisotropic conductive film of an overlap region between the projection image in the longitudinal direction of the anisotropic conductive film of the reference electrically conductive particle and the first electrically conductive particle or the second electrically conductive particle, 
the overlap width between electrically conductive particles adjacent in the short-side direction of the anisotropic conductive film is a maximum width in the longitudinal direction of a anisotropic conductive film of an overlap region between the projection image in the short-side direction of the anisotropic conductive film of the reference electrically conductive particle and the second electrically conductive particle or the first electrically conductive particle, and 
a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically  conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle.
Liang’s Fig. 6B-1 and paragraph 0006 teaches (the density-or spacing- being better conductivity with density) a projection image reference electrically conductive particle is overlap the first electrically conductive particle in a short-side direction of the anisotropic conductive film of the reference electrically conductive particle and the second electrically conductive particle or the first electrically conductive particle overlap, and
an overlap width (see Fig. 6B-1) between electrically conductive particles adjacent in the longitudinal direction (either horizontal or vertical direction of anisotropic conductive film, see Fig. 6B-1) of the anisotropic conductive film and an overlap width between electrically conductive particles adjacent in the short-side direction of the anisotropic conductive film are less than 0.5 time a particle diameter of the electrically conductive particle, wherein:
the overlap width between electrically conductive particles (see Fig. 6B-1) adjacent in the longitudinal direction (either horizontal or vertical direction of anisotropic conductive film, see Fig. 6B-1) of the anisotropic conductive film is a maximum width in the short-side direction (either horizontal or vertical direction of anisotropic conductive film, see Fig. 6B-1) of the anisotropic conductive film of an overlap region (Fig 4 and 9 shown the longitudinal direction of anisotropic conductive film overlap region) between the projection image in the longitudinal direction of the anisotropic conductive film of the reference electrically conductive particle and the first electrically conductive particle (see Fig. 6B-1) or the second electrically conductive particle, 
the overlap width between electrically conductive particles (see Fig. 6B-1) adjacent in the short-side direction (either horizontal or vertical direction of anisotropic conductive film, see Fig. 6B-1) of the anisotropic conductive film is a maximum width in the longitudinal direction (either horizontal or vertical direction of anisotropic conductive film, see Fig. 6B-1) of a anisotropic conductive film of an overlap region (Fig 4 and 9 shown the longitudinal direction of anisotropic conductive film overlap region) between the projection image in the short-side direction (either horizontal or vertical direction of anisotropic conductive film, see Fig. 6B-1) of the anisotropic conductive film of the reference electrically conductive particle and the second electrically conductive particle (see Fig. 6B-1) or the first electrically conductive particle, and 
It is obvious for applied the teaching of Liang base on paragraph 0006 to reduce the spacing of non-conductive space between the conductive particle and increasing the conductive particle. Thus, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the overlap width in order to adjust the spacing thereof and optimize “the overlap width” as a "result effective variable” so as to reduce the spacing of non-conductive space between the conductive particle and increasing the conductive particle size for better conductivity.
Therefore, it would have been obvious to motivate for an ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Liang to teachings of Lee such as applied the pitch size between the electrodes decreases, the total area available for conductive connection in the z-direction by the ACF also decreases. Increasing the concentration of the conductive particles in ACF may increase the total connecting area available for connecting electrodes along the z-direction such as provide the short-side direction of the anisotropic conductive film of an overlap region between the projection image in the longitudinal direction of the anisotropic conductive film of the reference electrically conductive particle and the first electrically conductive particle or the second electrically conductive particle discloses by Lee. One of ordinary skill in the art would have been motivated to make this modification for purpose to reduce the non-conductive space to have less space for insulating layer, increasing the particle conductive size and get better type of conductivity.  
Lee and Liang do not teaches an overlap width between electrically conductive particles adjacent in the longitudinal direction of the anisotropic conductive film or an overlap width between electrically conductive particles adjacent in the short-side direction of the anisotropic conductive film is less than 0.5 time a particle diameter of the electrically conductive particle.
a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle.
The combination Fig. 4 and 9 of Lee with Liang paragraph 0006 shown, establishes the overlap width between the electrically conductive particles adjacent in the longitudinal direction of the anisotropic conductive film or the overlap width between the electrically conductive particles adjacent in the short-side direction of the anisotropic conductive film is less than the particle diameter of the electrically conductive particle. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the overlap width in order to adjust the spacing thereof and optimize “the overlap width” as a "result effective variable” so as to reduce the spacing of non-conductive space between the conductive particle and increasing the conductive particle size for better conductivity.
Lee in view of Liang do not teach
a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle (Note: The combination Fig. 4 and 9 of Lee with Liang paragraph 0006 shown, establishes a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from times the particle diameter of the electrically conductive particle).
It would have been obvious for one of ordinary skill in the art before the effective filing of the claimed invention was made to apply the teachings of Liang to teachings of Lee such as applied the a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle (Liang Paragraph 0006)) of Liang, that it was a known suitable alternative way of connecting to the one used by the primary reference (Lee Fig. 4 and 9) of Lee. It is noted that the different between the center distance of  the reference electrically conductive particle and the first electrically conductive particle and the center distance of the reference electrically conductive particle and the second electrically conductive particle, that would have been understood the wide distance less conductivity of conductive particle and narrow distance increasing of conductive particle for better conductivity.
Lee in view of Liang do not teach
a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle.
However, Applicant has not disclosed that a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle, the range of thickness value, solves any stated problem or is for any particular purpose.
The combination Fig. 4 and 9 of Lee and Liang paragraph 0006 with Hwang paragraph ([0005, 0009, 0048, 0052, 0054 and 0056]) shown, establishes a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from times the particle diameter of the electrically conductive particle and particle diameter and density of electrical conductive particle with narrow spacing between. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result, which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious). Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the center distance in order to adjust the density thereof and optimize “the center distance” as a "result effective variable” so as the short circuit in to ACF is significantly reduced.



    PNG
    media_image1.png
    367
    576
    media_image1.png
    Greyscale


Regarding claim 26, Lee’s Fig. 1, 4 and 9 discloses the anisotropic conductive film according to claim 25, wherein 
the lattice form disposition of the electrically conductive particles is an oblique lattice form (“neither parallel nor at a right angle to a specified or implied line” Figure 4 and 9 of Lee shown the lattice form disposition of the electrically conductive particles is an oblique lattice form).
Regarding claim 27, The combination of Lee’s Fig. 1, 4 and 9 and Liang (paragraph [0006]) disclose the anisotropic conductive film according to claim 25, wherein 
the overlap width between the electrically conductive particles adjacent in the longitudinal direction of the anisotropic conductive film is equal to the particle diameter of the electrically conductive particle (see rejection of claim 25 above).
Claims 32 and 33 rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2013/0071636 A1; hereinafter ‘Lee'), in view of Liang (US 2010/0101700 A1; hereinafter ‘Liang') and Hwang (US 2012/0295098 A1; hereinafter ‘Hwang'), and further in view of Kim (US 2012/0231689 A1; hereinafter ‘Kim’)
Regarding claim 32, Lee in view of Liang disclose the anisotropic conductive film according claim 25, but do not teach
a connection structure, comprising:
a first electronic component, and a second electronic component, wherein the first electronic component and the second electronic component are anisotropically conductively connected via the anisotropic conductive film according claim 25.
Kim’s Fig. 1(a)-1(b) teaches a connection structure (Fig. 1(a)-1(b), comprising:
a first electronic component (10, [0011]), and a second electronic component (30, [0011]), wherein the first electronic component (10) and the second electronic component (30) are anisotropically conductively connected (20, [0011]) via the anisotropic conductive film (see Fig. 1(b)).
It would have been obvious to motivated for an ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Kim to teachings of Lee and Liang such as applied the anisotropic conductive film 20 between the first and second electronic component (Kim Fig. 1(a)-1(b)) of Kim to the ametropic conductive film (Lee Fig. 1, 4 and 9) of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to so provide the thermocompression bonding process, conductive particles are moved due to flow of thermosetting resins included in an anisotropic conductive film.  Therefore, a large amount of conductive particles should be used for preventing an electrical disconnection (hereinafter, referred as `open` for simplicity), and conductive particles having a core-shell structure, where conductive particles are embedded by nonconductive materials, or a mixture of conductive particles and nonconductive particles should be used for preventing an electrical short (hereinafter, referred to as `short` for simplicity) (Kim, [0009]).
Regarding claim 33, Lee in view of Liang disclose the anisotropic conductive film according claim 25, but do not teach 
a method of manufacturing a connection structure, the method comprising anisotropically conductively connecting a first electronic component with a second electronic component via the anisotropic conductive film according claim 25.
Kim’s Fig. 1(a)-1(b) teaches a method of manufacturing a connection structure (Fig. 1(a)-1(b), the method comprising
anisotropically conductively connecting (20, [0011]) a first electronic component (10, [0011]) with a second electronic component (30, [0011]) via the anisotropic conductive film (see Fig. 1(b)).
It would have been obvious to motivated for an ordinary skill in the art before the effective filing of the claimed invention to apply the teachings of Kim to teachings of Lee and Liang such as applied the anisotropic conductive film 20 between the first and second electronic component (Kim Fig. 1(a)-1(b)) of Kim to the anisotropic conductive film (Lee Fig. 1, 4 and 9) of Lee. One of ordinary skill in the art would have been motivated to make this modification in order to so provide the thermocompression bonding process, conductive particles are moved due to flow of thermosetting resins included in an anisotropic conductive film.  Therefore, a large amount of conductive particles should be used for preventing an electrical disconnection (hereinafter, referred as `open` for simplicity), and conductive particles having a core-shell structure, where conductive particles are embedded by nonconductive materials, or a mixture of conductive particles and nonconductive particles should be used for preventing an electrical short (hereinafter, referred to as `short` for simplicity) (Kim, [0009]).
Response to Arguments
Applicant's arguments filed 08/21/2020 have been fully considered but they are not persuasive. The followings are applicant’s argument.
 	Regarding of claim 25
Applicant’s Argument:  On pages 6-8 of Applicant’s Remarks, it is argued 
The Patent Office acknowledges that Lee and Liang fail to describe or suggest  adjacent conductive particles are overlapped in only one direction of the alleged long-side direction and the alleged short-side direction, or the conductive particles are dispersed randomly, a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle, such that there is no reason or motivation to have achieved claim 25.
A teaching is nowhere found in any of the cited references. None of the cited references describe or suggest such a teaching, and none of the cited references describe or suggest that the center distance recited in claim 25 achieves any recognized result. Thus, the center distance recited in claim 25 is not an art recognized result-effective variable.
The Patent Office simply concludes, without any supporting facts or evidence that the cited references recognize that the center distance recited in claim 25 is a known result-effective variable for better conductivity. Such conclusory allegations have long been recognized as improper. See, for example, MPEP §2142.
Examiner’s response: 
The examiner respectfully disagrees. The combination of Lee and Liang completed to describe or suggest  adjacent conductive particles are overlapped in only one direction of the alleged long-side direction and the alleged short-side direction, or the conductive particles are dispersed randomly, a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle, such that there is no reason or motivation to have achieved claim 25.
Because, the cited references describe or suggest adjacent conductive particles are overlapped in only one direction of the alleged long-side direction and the alleged short-side direction, or the conductive particles are dispersed randomly (see new rejection of claim 25 above).
Furthermore, the cited references describe or suggest that a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle to achieves any recognized result and result-effective variable. Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the center distance in order to adjust the density thereof and optimize “the center distance” as a "result effective variable” so as the short circuit in to ACF is significantly reduced.
Therefore, that it would have been obvious to have adjusted, for example, the overlap width to optimize it. Also, the combination Fig. 4 and 9 of and Liang paragraph 0006 with Hwang paragraph ([0005, 0009, 0048, 0052, 0054 and 0056]) shown, a center distance between the reference electrically conductive particle and the first electrically conductive particle and a center distance between the reference electrically conductive particle and the second electrically conductive particle are from 1.5 to 5 times the particle diameter of the electrically conductive particle. Applicant has not disclosed that the range of distance value, solves any stated problem or is for any particular purpose. Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. Therefore, the combination of Lee, Liang and Hwang does disclose the claimed limitation as discussed above. 
Thus, claim 25 does not allowable for at least that reason above.
Claims 26-27 and 32-33 depend from claim 25 directly or indirectly, and are not allowable for at least that reason above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        

/LONG H LE/
Examiner, Art Unit 2815